               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM PAGER, et al.,

             Plaintiffs,              CIVIL ACTION NO. 3:17-cv-00934

             v.                       (SAPORITO, M.J.)

METROPOLITAN EDISON, a/k/a
MET-ED FIRSTENERGYCORP., et
al.,

             Defendants.

                            MEMORANDUM

     This is a diversity action brought by New York residents William

and Jenna Pager, a married couple, against several corporate defendants:

(a) FirstEnergy Corp. (“FirstEnergy”), an Ohio corporation with its

principal office in Akron, Ohio; (b) Metropolitan Edison a/k/a Met-Ed

(“Met-Ed”), a Pennsylvania corporation and wholly owned subsidiary of

FirstEnergy with its principal office in Reading, Pennsylvania; (c) the

Federal National Mortgage Association a/k/a Fannie Mae (“Fannie

Mae”), a District of Columbia corporation with its principal office in

Washington, D.C.;1 and (d) Allstate Insurance Company (“Allstate”), an


     1   See generally 12 U.S.C. § 1717(a)(2)(B) (chartering Fannie Mae
                                                 (continued on next page)
Illinois corporation with its principal office in North Brook, Illinois. The

Pagers have asserted negligence claims against all four defendants,

breach of contract claims against Met-Ed and Allstate, and a bad faith

claim against Allstate. They seek an award of damages in excess of

$75,000. In addition, Fannie Mae and Allstate have asserted cross-claims

for contribution and indemnity against each of the other defendants.

 I.   BACKGROUND

      The Pagers own a vacation home in the Birchwood Lakes

subdivision of Delaware Township, Pennsylvania, with a street address

of 131 East Lake View Drive, Dingman’s Ferry, Pennsylvania 18328.

Met-Ed provides electric service to the property.

      In November 2014, Fannie Mae contacted Met-Ed and advised that

it had recently acquired a property through foreclosure, requesting that

electric service for the property be transferred to a new account to be paid

by Fannie Mae. The property Fannie Mae had foreclosed upon was

located in Wild Acres, an entirely different subdivision of Delaware

Township, with a street address of 131 Fall Court, Dingman’s Ferry,




and providing that it shall be deemed a D.C. corporation for jurisdiction
and venue purposes).

                                   -2-
Pennsylvania 18328. But it had at one time been known by the very same

street address as the Pagers’ home—131 East Lake View Drive,

Dingman’s Ferry, Pennsylvania 18328. At some point, it was changed due

to 9-1-1 emergency communications requirements, but the sheriff’s deed

conveying the property to Fannie Mae contained only the outdated,

duplicative street address, which Fannie Mae then provided to Met-Ed

in requesting that electric service be transferred into its name.

     Met-Ed terminated the Pagers’ electric service account. Because of

prior instances in which Met-Ed bills were not delivered to the proper

mailing address in New York, they had enrolled in electronic billing and

automatic bill payment by credit card. As a result, the Pagers did not

notice when billing for electric service to their Pennsylvania vacation

home ceased in November 2014.

     After Fannie Mae learned of the address discrepancy, it updated

the property’s street address in its own records and, on January 28, 2015,

it requested that Met-Ed have electric service to 131 East Lake View

Drive removed from its account. Met-Ed complied with the request,

terminating electric service altogether for the Pagers’ property at 131

East Lake View Drive.



                                   -3-
     In June 2015, the Pagers visited their Pennsylvania vacation home

for the first time since December 2014. 2 They found that the property was

without electricity, and that, at some point after the power was turned

off, water pipes and toilet tanks throughout the home had ruptured due

to freezing, causing extensive water damage. They contacted Met-Ed and,

only after several days of telephone inquiries, they learned that

electricity services had been transferred to Fannie Mae in November

2014 due to foreclosure, and that Fannie Mae later terminated electric

service to the property. The Pagers were advised that no further

information could be disclosed about another customer’s account. The

Pagers were able, however, to arrange for electric service to be reinstated

a few days later, to be billed to them under a newly established account.

     The Pagers attempted to contact Fannie Mae to determine what

happened, but despite several calls they were unable to obtain any

substantive response from Fannie Mae staff. Other than reestablishing




     2  Prior to this, in September or October 2014, the Pagers
“winterized” the home by setting thermostats throughout the home at 45
or 50 degrees and shut off the incoming water supply. They did not,
however, drain water from the interior plumbing. The December 2014
visit was a brief visit of no more than a couple of hours made in
conjunction with a holiday shopping trip to a nearby outlet mall.

                                   -4-
electric service and correspondence regarding their newly created

account, the Pagers were unable to learn anything from Met-Ed either.

They were only able to learn the details of what occurred through

discovery in this litigation.

      On June 26, 2015—the day after they discovered the damage to

their property—the Pagers notified their property insurer, Allstate, of

the loss. On July 7, 2015, an Allstate adjuster conducted an inspection of

the property, determining that water damage to the property stemmed

from frozen and ruptured plumbing caused by an extended loss of electric

power. The adjuster advised the Pagers that they were responsible for

maintaining heat in the property, and he requested proof that they did

so during their six-month absence. The Pagers, of course, were only able

to provide utility bills through November 2014. By letter dated July 19,

2015, Allstate denied coverage for the property loss based on a policy

exclusion. That policy exclusion provided that the policy did not cover loss

to covered property caused by freezing of plumbing, or discharge from

systems caused by freezing, when the structure is vacant or unoccupied,

unless the insured has used reasonable care to maintain heat in the

structure, or to shut off the water supply and drain the system.



                                   -5-
     On September 16, 2016, the Pagers commenced this action by filing

their complaint in the United States District Court for the Eastern

District of New York. The case was subsequently transferred to this

Court pursuant to 28 U.S.C. § 1404.

     Now before the Court are several cross-motions for summary

judgment.

     Allstate has moved for summary judgment with respect to the

plaintiffs’ contract, bad faith, and negligence claims and with respect to

Fannie Mae’s cross-claims for contribution and indemnity. (Doc. 78; see

also Doc. 78-1; Doc. 87; Doc. 90; Doc. 125; Doc. 132.)

     Met-Ed and FirstEnergy have jointly moved for summary judgment

with respect to the plaintiffs’ contract and negligence claims. (Doc. 82; see

also Doc. 153; Doc. 168.) William Pager has also moved for summary

judgment with respect to these same claims against Met-Ed and

FirstEnergy. (Doc. 145; see also Doc. 148; Doc. 160; Doc. 169.)

     Fannie Mae has moved for summary judgment with respect to the

plaintiffs’ negligence claim, and with respect to the amount of damages

sought by the plaintiffs. (Doc. 79; Doc. 140; see also Doc. 141; Doc. 147;

Doc. 155; Doc. 159; Doc. 163; Doc. 165; Doc. 166.) William Pager has also



                                    -6-
moved for summary judgment with respect to the same claim against

Fannie Mae. (Doc. 142; see also Doc. 147; Doc. 155; Doc. 159; Doc. 163;

Doc. 165; Doc. 166.)

      These motions are fully briefed and ripe for disposition.

II.   LEGAL STANDARD

      Under Rule 56 of the Federal Rules of Civil Procedure, summary

judgment should be granted only if “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact is “material” only if it might affect the

outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A dispute of material fact is “genuine” only if the evidence “is such

that a reasonable jury could return a verdict for the non-moving party.”

Anderson, 477 U.S. at 248. In deciding a summary judgment motion, all

inferences “should be drawn in the light most favorable to the non-

moving party, and where the non-moving party’s evidence contradicts the

movant’s, then the non-movant’s must be taken as true.” Pastore v. Bell

Tel. Co. of Pa., 24 F.3d 508, 512 (3d Cir. 1994).

      The   party   seeking   summary      judgment    “bears the     initial

responsibility of informing the district court of the basis for its motion,”



                                    -7-
and demonstrating the absence of a genuine dispute of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant makes

such a showing, the non-movant must set forth specific facts, supported

by the record, demonstrating that “the evidence presents a sufficient

disagreement to require submission to the jury.” Anderson, 477 U.S. at

251–52.

     “The rule is no different where there are cross-motions for summary

judgment.” Lawrence v. City of Philadelphia, 527 F.3d 299, 310 (3d Cir.

2008).

          Cross-motions are no more than a claim by each side
          that it alone is entitled to summary judgment, and the
          making of such inherently contradictory claims does not
          constitute an agreement that if one is rejected the other
          is necessarily justified or that the losing party waives
          judicial consideration and determination whether
          genuine issues of material fact exist.

Rains v. Cascade Indus., Inc., 402 F.2d 241, 245 (3d Cir. 1968). Thus,

“when presented with cross motions for summary judgment, the Court

must consider the motions separately, and view the evidence presented

for each motion in the light most favorable to the nonmoving party.”

Borrell v. Bloomsburg Univ., 63 F. Supp. 3d. 418, 433 (M.D. Pa. 2014)

(citation omitted). “[E]ach movant must demonstrate that no genuine



                                    -8-
issue of material fact exists; if both parties fail to carry their respective

burdens, the court must deny [both] motions. Quarles v. Palakovich, 736

F. Supp. 2d 941, 946 (M.D. Pa. 2010) (citing Facenda v. N.F.L. Films,

Inc., 542 F.3d 1007, 1023 (3d Cir. 2008)).

III.    DISCUSSION

        A. William Pager’s Status as a Pro Se Litigant

        As a preliminary matter, the Court notes that both plaintiffs are

currently proceeding pro se in this matter. Although a federal court is

generally obligated to liberally construe the filings of pro se litigants, see

generally Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 244–46 (3d Cir.

2013), neither the original complaint nor the motion papers subsequently

filed by William Pager alone are entitled to liberal construction in this

case.

        The original complaint was prepared and filed in a New York

federal district court by William Pager, a licensed attorney admitted to

the bar of that court, in his role as counsel of record appearing on behalf

of both himself and his wife, Jenna Pager. The case was subsequently

transferred to this Court, however, pursuant to 28 U.S.C. § 1404. (Doc.

33.) The plaintiffs did not retain local counsel to represent them, but



                                    -9-
instead opted to proceed pro se in this Court. See Pager v. Metro. Edison,

Civil Action No. 3:17-cv-00934, 2018 WL 491014, at *3 n.1 (M.D. Pa. Jan.

19, 2018) (noting that William Pager is a lawyer admitted to practice in

New York, but not in Pennsylvania, and thus he and his wife were

appearing pro se in proceedings before this Court).

      William’s subsequently filed summary judgment motion papers

were prepared and filed by him in his role as a pro se litigant after the

transfer,3 but, as a trained attorney at law—albeit one not admitted to

practice in Pennsylvania or before this Court—William is not entitled to

have his filings liberally construed. See McNamara v. Brauchler, 570

Fed. App’x 741, 743 & n.2 (10th Cir. 2014) (per curiam) (“[T]he purpose

behind affording liberal construction to pro se filings—which is to assure

adequate review of claims brought by non-legally trained individuals—

would not be furthered by construing [a pro se attorney’s] filings


     3 We note that all papers seeking and opposing summary judgment
on behalf of the plaintiffs are signed by William Pager alone. His wife,
Jenna, has not signed any of these papers, and as a pro se litigant,
William is not permitted to represent other parties or their interests in
federal litigation. See Osei-Afriyie v. Med. Coll. of. Pa., 937 F.2d 876, 882–
83 (3d Cir. 1991) (non-lawyer may not represent minor children);
Williams v. United States, 477 Fed. App’x 9, 11 (3d Cir. 2012) (per curiam)
(non-lawyer may not represent parent in federal litigation under state
power-of-attorney).

                                    - 10 -
liberally.”); Feingold v. Unitrin Direct, Civil Action No. 12-1250, 2012 WL

3866945, at *3 (E.D. Pa. Sept. 6, 2012); Allegrino v. Conway E & S, Inc.,

Civil Action No. 09-1507, 2010 WL 3943939, at *5 (W.D. Pa. Oct. 6, 2010).

     B. Allstate’s Motion for Summary Judgment

     Allstate has moved for summary judgment with respect to the

plaintiffs’ contract, bad faith, and negligence claims and with respect to

Fannie Mae’s cross-claims for contribution and indemnity.

     Allstate issued two successive homeowners insurance policies

providing coverage for the Pagers’ vacation home. The first policy,

bearing policy number 908443562, provided coverage for the period of

January 28, 2014, through January 28, 2015. A second policy, bearing

the same policy number, provided coverage for the period of January 28,

2015, through January 28, 2016. The two policies were otherwise

identical in all material terms.

     The policies provided insurance coverage for property damage to

the dwelling itself and to personal property, with coverage limits that

exceeded the total amount of damages sought by the plaintiffs in this

case. The policies included the following exclusion from coverage for

property damage to the dwelling itself:



                                   - 11 -
        We do not cover loss to [your dwelling] consisting of or
        caused by: . . .

        14.   Freezing of plumbing . . . or discharge, leakage or
              overflow from within the systems . . . caused by
              freezing, while the building structure is vacant,
              unoccupied or being constructed unless you have
              used reasonable care to:

              a)     maintain heat in the building structure; or

              b)     shut off the water supply and drain the
                     system . . . .

(Doc. 78-3, at 27, 29; Doc. 78-4, at 37, 39.) The policies contained a similar

exclusion from coverage for property damage to personal property:

         We do not cover loss at the residence premises under
         perils . . . (13) [(water that escapes from a plumbing
         system)], and (14) [(freezing of a plumbing system)]
         caused by or resulting from freezing while the building
         structure is vacant, unoccupied or under construction
         unless you have used reasonable care to:

         a)    maintain heat in the building structure; or

         b)    shut off the water supply and drain the water from
               the systems and appliances.

(Doc. 78-3, at 32; Doc. 78-4, at 42.)

      Finally, the policies contained an identical suit-limitations clause:

         No suit or action may be brought against us unless there
         has been full compliance with all policy terms. Any suit
         or action must be brought within one year after the
         inception of loss or damage.



                                    - 12 -
(Doc. 78-3, at 40; Doc. 78-4, at 50.)

          1. The Pagers’ Negligence Claim

      In Count IX of the complaint,4 the Pagers have asserted a general

negligence claim against all defendants. With respect to Allstate, the

plaintiffs’ negligence claim is based solely on Allstate’s conduct during

the claims-handling process. In particular, they claim that Allstate failed

to perform reasonably under its contractual obligation to fully investigate

and adjust claims in good faith. Allstate has moved for summary

judgment on this claim, arguing that the plaintiffs’ negligence claim is

duplicative of their contract claim, and thus barred by Pennsylvania’s

“gist of the action” doctrine.

      “The gist of the action doctrine bars tort claims when (1) the tort

claim arises solely from the contractual relationship with the parties; (2)

the alleged duties breached were grounded in the contract itself; (3) any

liability stems from the contract; and (4) the tort claim essentially

duplicates the breach of contract claim.” Oehlmann v. Metro. Life Ins. Co.,

644 F. Supp. 2d 521, 533 (M.D. Pa. 2007). “The principle underlying the




      We note that Count VII of the complaint is asserted against an
      4

unserved fictional defendant only, and there is no Count VIII.

                                    - 13 -
doctrine is that a tort action derives from ‘the breach of duties imposed

as a matter of social policy,’ whereas a breach of contract action stems

from ‘the breach of duties imposed by mutual consensus.’” Ins. Co. of

Greater N.Y. v. Fire Fighter Sales & Serv. Co., 312 F.R.D. 394, 397 (W.D.

Pa. 2015) (quoting Redevelopment Auth. of Cambria Cty. v. Int’l Ins. Co.,

685 A.2d 581, 590 (Pa. Super. Ct. 1996)).

     Here, the plaintiffs’ general negligence claim is based solely on

Allstate’s failure to perform reasonably under its contractual obligations,

none of which would be binding upon it aside from the insurance

agreement. The plaintiffs identify no broader social duty outside of the

contract of insurance.5 Accordingly, the plaintiffs’ negligence claim

against Allstate is properly dismissed. See Simon v. First Liberty Ins.

Corp., 225 F. Supp. 3d 319, 324–26 (E.D. Pa. 2016); Myerski v. First


     5 In his opposition brief, William Pager argues that the plaintiffs’
bad faith claim implicates broader social policy. But the plaintiffs’ bad
faith claim is an intentional tort claim distinct from their general
negligence claim. See, e.g., NVR, Inc. v. Motorists Mut. Ins. Co., 371 F.
Supp. 3d 233, 255 (W.D. Pa. 2019) (“A finding of bad faith requires more
than ‘mere negligence or bad judgment’ in denying a claim.”); Zurich Am.
Ins. Co. v. FTS USA, LLC, 325 F. Supp. 3d 618, 630 (E.D. Pa. 2018)
(“[M]ere negligence is not bad faith.”), appeal filed, No. 18-2821 (3d Cir.
Aug. 17, 2018); Lomma v. Ohio Nat’l Life Assurance Corp., 329 F. Supp.
3d 78, 96 (M.D. Pa. 2018) (“[M]ere negligence or bad judgment does not
constitute bad faith . . . .”).

                                  - 14 -
Acceptance Ins. Co., Inc., Civil Action No. 3:16-CV-488, 2016 WL

3227266, at *9–*10 (M.D. Pa. June 13, 2016); Oehlmann, 644 F. Supp. 2d

at 533–34.

     Accordingly, we will grant summary judgment in favor of Allstate

with respect to the plaintiffs’ general negligence claim (Count IX).

        2. The Pagers’ Breach of Contract Claim

     In Count IV of the complaint, the Pagers challenge Allstate’s denial

of coverage as a breach of contract. Allstate has moved for summary

judgment based on the suit-limitation clause set forth above.

     Under Pennsylvania law, contract claims are generally governed by

a four-year statute of limitations. 42 Pa. Cons. Stat. Ann. § 5525(a). But

“[i]t is well established in Pennsylvania that a contractual modification

of the ordinary statute of limitations is valid and enforceable.” Cain

Village Assoc., L.P. v. Home Indem. Co., 75 F. Supp. 2d 404, 409 (E.D. Pa.

1999). “By statute, Pennsylvania law provides that contractual

limitations of suit provisions, which are shorter than the applicable

statute of limitations, are valid provided they are not manifestly

unreasonable.” Id.; see also 42 Pa. Cons. Stat. Ann. § 5501(a). The

Pennsylvania legislature has recognized that a one-year suit limitation



                                  - 15 -
clause in a fire policy is reasonable. See 40 P.S. § 636(2) (establishing

standard fire policy provisions, including 12-month suit-limitation

clause); see also Cain Village, 75 F. Supp. 2d at 410. Pennsylvania state

courts have long recognized this as well. See Lardas v. Underwriters Ins.

Co., 231 A.2d 740, 741 (Pa. 1967) (“That [a 12-month suit-limitations]

clause is valid and reasonable has been long recognized.”); see also Cain

Village, 75 F. Supp. 2d at 410.

     Here, the precise date upon which the loss occurred is not known.

But the Pagers first learned of the property damage when they visited

their vacation home in Dingman’s Ferry on June 25, 2015. They promptly

provided notice to their insurer, Allstate, on June 26, 2015. On July 7,

2015, an Allstate adjuster conducted an in-person inspection of the

property, determining that water damage to the property stemmed from

frozen and ruptured plumbing caused by an extended loss of electric

power. By letter dated July 19, 2015, Allstate denied coverage for the

property damage on the ground that the plaintiffs had failed to use

reasonable care in maintaining heat in their Pennsylvania home. On July

21, 2015, the insurance adjuster verbally advised the Pagers that the

denial letter had been issued and mailed. This action was commenced on



                                  - 16 -
September 16, 2016, well more than “one year after the inception of loss

or damage.”

     Accordingly, we will grant summary judgment in favor of Allstate

with respect to the plaintiffs’ breach of contract claim (Count IV).

        3. The Pagers’ Bad Faith Claims

     In Count V of the complaint, the Pagers allege that Allstate failed

to adequately investigate and denied their claim in bad faith. As Allstate

has noted, the plaintiffs have not specified whether this claim is intended

as a common law or statutory bad faith claim. To the extent the claim is

construed as a common law bad faith claim, Allstate moves for summary

judgment based on the suit-limitation clause. To the extent the claim is

construed as a statutory bad faith claim, Allstate moves for summary

judgment    on   the   ground   that   its   investigation   and   coverage

determination were reasonable.

     “[U]nder Pennsylvania law, an insured may bring both a common

law contract action and a statutory action against an insurer for bad

faith.” Cummings v. Allstate Ins. Co., 832 F. Supp. 2d 469, 472 (E.D. Pa.

2011); see also Birth Ctr. v. St. Paul Cos., Inc., 787 A.2d 376, 390 (Pa.

2001) (Nigro, J., concurring) (“There are two separate ‘bad faith’ claims



                                   - 17 -
that an insured can bring against an insurer—a contract claim for breach

of the implied contractual duty to act in good faith, and a statutory bad

faith tort claim . . . under 42 Pa. [Cons. Stat. Ann.] § 8371.”).

     With respect to the same underlying conduct, the two causes of

action are complimentary. Under § 8371, compensatory damages are not

an available remedy for a statutory bad faith claim. Cummings, 832 F.

Supp. 2d at 471 (citing Birth Ctr., 787 A.2d at 386); Simmons v.

Nationwide Mut. Fire Ins. Co., 788 F. Supp. 2d 404, 408 (W.D. Pa. 2011)

(citing Birth Ctr.); see also 42 Pa. Cons. Stat. Ann. § 8371 (providing for

recovery of interest, punitive damages, court costs, and attorney fees).

But “under Pennsylvania law, an insured is permitted to bring a bad faith

claim sounding in contract to recover those types of damages available in

contract actions generally, including compensatory damages.” Id. at 471

(citing Birth Ctr.); see also Simmons, 788 F. Supp. 2d at 410

(“Compensatory damages are available under Pennsylvania’s common

law of contracts, even where the action is brought under a bad faith

theory.”); Scott v. Geico Gen. Ins. Co., Civil Action No. 3:11-1790, 2013

WL 3147637, at *7 (M.D. Pa. June 19, 2013) (punitive damages and

attorney fees not available relief in contract actions).



                                    - 18 -
        To the extent this claim may be viewed as a common law contract

claim, it is time-barred for the same reasons stated in the preceding

section of this memorandum. See Long v. United Farm Family Ins. Co.,

C.A. No. 15-305 ERIE, 2017 WL 661604, at *7–*9 (W.D. Pa. Feb. 17,

2017) (applying contractual suit-limitation clause to common law bad

faith claim). The plaintiffs’ bad faith claims accrued upon denial of

coverage on July 19, 2015. See id. at *9; Adamski v. Allstate Ins. Co., 738

A.2d 1033, 1040, 1042–43 (Pa. Super. Ct. 1999).

        To the extent it is instead viewed as a statutory bad faith claim,

brought pursuant to 42 Pa. Cons. Stat. Ann. § 8371, this statute provides

that:

          In an action arising under an insurance policy, if the
          court finds that the insurer has acted in bad faith
          toward the insured, the court may take the following
          actions:

                (1) Award interest on the amount of the claim from
                the date the claim was made by the insured in an
                amount equal to the prime rate of interest plus 3%.

                (2) Award punitive damages against the insurer.

                (3) Assess court costs and attorney fees against the
                insurer.

42 Pa. Cons. Stat. Ann. § 8371. Under Pennsylvania law,

          the term bad faith includes any frivolous or unfounded

                                    - 19 -
        refusal to pay proceeds of a policy. For purposes of an
        action against an insurer for failure to pay a claim, such
        conduct imports a dishonest purpose and means a
        breach of a known duty (i.e., good faith and fair dealing),
        through some motive of self-interest or ill will; mere
        negligence or bad judgment is not bad faith. Therefore,
        in order to recover under a bad faith claim, a plaintiff
        must show (1) that the defendant did not have a
        reasonable basis for denying benefits under the policy;
        and (2) that the defendant knew or recklessly
        disregarded its lack of reasonable basis in denying the
        claim.

Keefe v. Prudential Prop. & Cas. Ins. Co., 203 F.3d 218, 225 (3d Cir. 2000)

(citations and internal quotation marks omitted). “These two elements—

absence of a reasonable basis for denying a claim under the policy and

knowledge or reckless disregard of the lack of such reasonable basis—

must be proven by clear and convincing evidence.” Cozzone v. AXA

Equitable Life Ins. Soc. of the U.S., 858 F. Supp. 2d 452, 458 (M.D. Pa.

2012) (citing Klinger v. State Farm Mut. Auto. Ins. Co., 115 F.3d 230, 233

(3d Cir. 1997)); see also Bodnar v. Nationwide Mut. Ins. Co., 660 Fed.

App’x 165, 167 (3d Cir. 2016) (“Bad faith must be demonstrated by clear

and convincing evidence, even on summary judgment.”); Lomma v. Ohio

Nat’l Life Assurance Corp., 329 F. Supp. 3d 78, 96 (M.D. Pa. 2018)

(quoting Bodnar).

        Section 8371 encompasses a broad range of insurer


                                  - 20 -
         conduct. For example, bad faith includes an
         unreasonable delay in handling claims, “a frivolous or
         unfounded refusal to pay, . . . [and] a failure to
         communicate with the insured.” “Bad faith also occurs
         when an insurance company makes an inadequate
         investigation or fails to perform adequate legal research
         concerning a coverage issue.”

Smith, 904 F. Supp. 2d at 524 (citations omitted, alterations in original).

Ultimately, “[a] reasonable basis is all that is required to defeat a claim

of bad faith.” J.C. Penney Life Ins. Co. v. Pilosi, 393 F.3d 356, 367 (3d Cir.

2004).

     The plaintiffs argue that Allstate failed to adequately investigate

their property damage claim. They suggest that a single, one-day visit to

the property was insufficient to ascertain the information necessary to

determine the cause of the damage, particularly in light of the adjuster’s

failure to contact Met-Ed, FirstEnergy, and Fannie Mae to determine

what events led to the transfer and termination of electric service at the

Pagers’ Pennsylvania vacation home. They further argue that the denial

of coverage was unreasonable because they had set the thermostats in

the home high enough to prevent a freeze out, and they had no actual

knowledge of the transfer or termination of electric service until they

visited in June 2015, several months after these events caused the



                                    - 21 -
property damage. But “[b]ad faith is a frivolous or unfounded refusal to

pay, lack of investigation into the facts, or a failure to communicate with

the insured.” Frog, Switch & Mfg. Co. v. Travelers Ins. Co., 193 F.3d 742,

751 n.9 (3d Cir. 1999).

     Viewing the evidence in the light most favorable to the plaintiffs, it

is clear that they have failed to adduce clear and convincing evidence of

bad faith. While Allstate and its adjuster may not have pursued an

investigation into the ultimate cause of the property damage to the extent

they desired, a single, one-day visit to the home was sufficient for the

adjuster to ascertain that the property was vacant for an extended period

of time, that electric service to the home had been shut off for a period of

months resulting in a failure to maintain heat inside the home over an

extended period of time, and that the cause of property damage was a

freeze out. This information, together with that gathered by claims

handlers—including, in particular, the Pagers’ failure to note over the

course of several months that they were no longer being billed for electric

service—was sufficient for Allstate to reasonably determine that the

Pagers had failed to use reasonable care to maintain heat in the home

while it was vacant for several months of winter weather. Stated another



                                   - 22 -
way, we find that, based on the evidence adduced by the parties on

summary judgment, viewed in the light most favorable to the plaintiffs,

no reasonable jury could find that Allstate’s investigation was inadequate

or that its denial of coverage was frivolous or unfounded.

     Accordingly, we will grant summary judgment in favor of Allstate

with respect to the plaintiffs’ bad faith claims (Count V).

        4. Fannie Mae’s Cross-Claims

     Fannie Mae has asserted cross-claims for contribution and

indemnity against each of the other defendants, including Allstate. There

is simply no basis for Allstate—the plaintiffs’ property insurer—to be

liable to Fannie Mae—an alleged tortfeasor—for contribution or

indemnity. “[C]ontribution only arises in cases involving concurrent tort

liability.” Richardson v. John F. Kennedy Mem. Hosp., 838 F. Supp. 979,

989 (E.D. Pa. 1993). Allstate is not a joint tortfeasor with Fannie Mae or

the other defendants, notwithstanding the plaintiffs’ general negligence

claim asserted against unspecified “defendants”—which we have

dismissed as against Allstate. Similarly, under the facts alleged and

evidence adduced in this case, there is no imaginable scenario in which

Allstate would have a legal obligation to indemnify Fannie Mae. See EQT



                                   - 23 -
Prod. Co. v. Terra Serv., LLC, 179 F. Supp. 3d 486, 494 (W.D. Pa. 2016);

Richardson, 838 F. Supp. at 989–90.

     Accordingly, we will grant summary judgment in favor of Allstate

with respect to the Fannie Mae’s cross-claims for contribution and

indemnity against Allstate.

     C. Met-Ed and FirstEnergy’s Motion for Summary Judgment

     Met-Ed and FirstEnergy have jointly moved for summary judgment

with respect to the plaintiffs’ contract and negligence claims. They

contend that FirstEnergy may not be held liable to the plaintiffs because

it is a holding company—a separate and distinct corporate entity from

Met-Ed—whose only relationship to this case is its role as parent

company to its wholly owned operating subsidiary, Met-Ed. They further

contend that the plaintiff has failed to adduce any evidence that Met-Ed

and FirstEnergy breached any duty they may have owed to the Pagers.

        1. FirstEnergy as a Distinct Corporate Entity

     In Counts III and IX of the complaint, the plaintiffs seek to hold

FirstEnergy liable for negligence. Met-Ed and FirstEnergy have moved

for summary judgment on this claim on the ground that FirstEnergy is a

distinct corporate entity from Met-Ed, and thus it cannot be held liable



                                 - 24 -
for the provision of electric services, or the termination of such services,

by Met-Ed.

     But the plaintiffs do not simply seek to impose vicarious liability on

FirstEnergy in its role as parent company to Met-Ed. Instead, the

evidence of record indicates that FirstEnergy and its employees played

an active role in the wrongful conduct alleged by the plaintiffs. Met-Ed

was the operating subsidiary providing and billing for electric service to

the Pagers’ vacation home. But the customer service personnel with

whom Fannie Mae communicated in transferring and later terminating

electric service to the plaintiffs’ vacation home, and with whom the

Pagers later communicated in investigating the termination and

reestablishing electric service to the home, were employed by—and held

themselves out as employees of—FirstEnergy. Indeed, while FirstEnergy

or its employees may have been acting as agents for Met-Ed in their

interactions with Fannie Mae and the Pagers, they and FirstEnergy

remain liable for their own negligence. See Hricik v. Stryker Biotech,

LLC, 89 F. Supp. 3d 694, 700–01 (E.D. Pa. 2015) (“Pennsylvania law

recognizes the participation theory, under which a corporate officer,

employee, or other agent ‘who takes part in the commission of a tort by



                                   - 25 -
the corporation is personally liable therefor.”); see also Wheelings v.

Seatrade Groningen, BV, 516 F. Supp. 2d 488, 501 (E.D. Pa. 2007) (“It is

well-established under American tort law that an agent is liable for its

own negligence; and the rights of a principal and agent relative to each

other are not the measure of the rights of third persons against either of

them for tortious conduct.”); Amabile v. Auto Kleen Car Wash, 376 A.2d

247, 252 (Pa. Super. Ct. 1977) (“It is immaterial that Cathcart, at all

times, was acting in his capacity as an agent of Clayton Equipment

Company if, in fact, it was Cathcart’s negligent design which contributed

to appellant’s injury. Appellant’s theory of liability against Cathcart is

not vicariously or derivatively drawn from Cathcart’s relationship with

Clayton, but rather it is predicated on Cathcart’s personal involvement,

albeit as an agent for Clayton in the negligent design and construction of

the car wash.”).

     Accordingly, we will deny summary judgment in favor of

FirstEnergy on these grounds.

        2. Duties Owed by Met-Ed and First Energy

     In Counts I, III and IX of the complaint, the plaintiffs seek to hold

Met-Ed and FirstEnergy liable for negligence. In Count II, the plaintiffs



                                  - 26 -
assert a breach of contract claim against Met-Ed. These defendants have

moved for summary judgment on the ground that the plaintiffs have

failed to adduce any evidence that Met-Ed or FirstEnergy breached any

duty owed to the Pagers.

           a. Negligence Claims Against Met-Ed and FirstEnergy

     “To prevail in a negligence action, a plaintiff must show that the

defendant had a duty to conform to a certain standard of conduct, that

the defendant breached that duty, that such breach caused the injury in

question, and actual loss or damage.” Perez v. Great Wolf Lodge of the

Poconos LLC, 200 F. Supp. 3d 471, 478 (M.D. Pa. 2016) (quoting Berrier

v. Simplicity Mfg., Inc., 563 F.3d 38, 61 (3d Cir. 2009)).

     Met-Ed and FirstEnergy contend that the plaintiffs have failed to

demonstrate a breach of any duty they owed to the plaintiffs, arguing

generally that they followed “proper protocols” and that the plaintiffs

failed to adduce expert testimony or other evidence to establish that Met-

Ed’s and FirstEnergy’s actions violated industry norms in transferring

electric service for the Pagers’ home to Fannie Mae at the unilateral

request of Fannie Mae, and in discontinuing electric service to the Pagers’

home at Fannie Mae’s unilateral request, without notice to or consent by



                                   - 27 -
the property owners, the Pagers. In particular, Met-Ed and FirstEnergy

note that they had no actual knowledge that the property was not in

foreclosure or that electric service should have been restored to the

Pagers’ account instead of discontinued.

     But it is well-established that, under Pennsylvania law, as a public

utility, Met-Ed had a state statutory duty to

        furnish and maintain adequate, efficient, safe, and
        reasonable service and facilities, and [to] make all such
        repairs, changes, alterations, substitutions, extensions,
        and improvements in or to such service and facilities as
        shall be necessary or proper for the accommodation,
        convenience, and safety of its patrons, employees, and
        the public. Such service also shall be reasonably
        continuous and without unreasonable interruptions or
        delay.

66 Pa. Cons. Stat. Ann. § 1501; see also Duquesne Light Co. v. Barasch,

488 U.S. 299, 307 (1989) (“As public utilities, [privately-owned electric

utility companies] are under a state statutory duty to serve the public.”)

(citing 66 Pa. Cons. Stat. Ann. § 1501); State Farm Fire & Cas. Co. v. PPL

Elec. Util., No. 5:16-cv-2703, 2017 WL 2532005, at *4 (E.D. Pa. June 9,

2017) (finding “well-recognized duties of care” imposed by § 1501); cf.

Hendrickson v. Philadelphia Gas Works, 672 F. Supp. 823, 829 (E.D. Pa.

(1987) (“After obtaining service, plaintiff became entitled to be free of



                                  - 28 -
arbitrary or irrational action by the utility . . . .”). Pennsylvania courts

have had occasion to find that an electric utility company has a duty

under § 1501 to use reasonable means to identify and notify a property

owner prior to “disconnection of electric service to a house in sub-zero

temperature weather conditions.” See Rohrbaugh v. Pa. Pub. Util.

Comm’n, 663 A.2d 809, 811–12 (Pa. Commw. Ct. 1995), rev’d on other

grounds, 727 A.2d 1080 (Pa. 1999). A related statute expressly provides

that, except in emergency situations, an electric utility may not

discontinue service “without personally contacting the customer [by

means other than writing] at least three days prior to such

discontinuance, in addition to any written notice of discontinuance of

service.” 66 Pa. Cons. Stat. Ann. § 1503(b).

     Here, viewing the evidence in the light most favorable to the non-

moving plaintiffs, we find that the parties have adduced sufficient

evidence for a reasonable jury to conclude that Met-Ed—and

FirstEnergy, in its role as Met-Ed’s agent—negligently breached its

statutory duties to furnish reasonable service, including its duties to

provide   reasonably     continuous     service   without    unreasonable




                                   - 29 -
interruption, to provide adequate notice 6 of the transfer or termination

of electric service to the Pagers’ account, and to provide adequate notice

to the property owners before discontinuing electric service to the home

in the middle of winter. Met-Ed and FirstEnergy do not contest the

causation or actual damage elements of the plaintiffs’ negligence claims.

     Accordingly, we will deny summary judgment in favor of Met-Ed

and FirstEnergy on these grounds.

           b. Contract Claim Against Met-Ed

     Met-Ed similarly argues that the plaintiffs have failed to adduce

evidence that it breached any duty imposed by contract. To prove a

breach of contract under Pennsylvania law, a plaintiff must establish “(1)

the existence of a contract, including its essential terms, (2) a breach of a

duty imposed by the contract[,] and (3) resultant damages.” Ware v.

Rodale Press, Inc., 322 F. 3d 218, 225 (3d Cir. 2003) (quoting CoreStates



     6  We note that the Pagers were provided with a “final bill” in
November 2014 on which the words “final bill” were printed
inconspicuously, and the bill contained no other notice or disclaimer to
inform the recipients that electric service in their names was being
terminated in favor of Fannie Mae, at Fannie Mae’s unilateral direction.
It is undisputed that no other notice, written or personal, was provided
to the plaintiffs at that time. Nor was any notice provided to the Pagers
as property owners in January or February 2015, prior to the complete
discontinuation of electric service to the property.

                                   - 30 -
Bank, N.A. v. Cutillo, 723 A.2d 1053, 1058 (Pa. Super. Ct. 1999) (brackets

in original).

      The express terms of Met-Ed’s electric service tariff have not been

submitted by either side, but there is no apparent dispute as to the

express terms of the contract under which Met-Ed agreed to provide

electric service to the Pagers. Rather, the plaintiffs appear to argue that

Met-Ed breached its contractual duties by transferring electric services

to Fannie Mae (thereby terminating electric service in the Pagers’ names)

and, later, discontinuing electric service to the Pagers’ vacation home in

an arbitrary fashion, all without notice to the Pagers. The plaintiffs

appear to contend that the exercise of discretion by Met-Ed in taking

these actions violated an implied covenant of good faith and fair dealing

present in the contract between them. See Presque Isle Colon & Rectal

Surgery v. Highmark Health, 391 F. Supp. 3d 485, 512 (W.D. Pa. 2019)

(“Every contract in Pennsylvania imposes on each party a duty of good

faith and fair dealing in its performance and its enforcement.”) (quoting

Donahue v. Fed. Exp. Corp., 753 A.2d 238, 242 (Pa. Super. Ct. 2000);

Kantor v. Hiko Energy, LLC, 100 F. Supp. 3d 421, 429–30 (E.D. Pa. 2015)

(addressing claim for breach of covenant of good faith against electricity



                                  - 31 -
supply company). Under Pennsylvania law, “[t]he covenant of good faith

and fair dealing involves an implied duty to bring about a condition or to

exercise discretion in a reasonable way.” USX Corp. v. Prime Leasing Inc.,

988 F.2d 433, 438 (3d Cir. 1993) (cleaned up) (emphasis added); see also

Lomma, 282 F. Supp. 3d at 266.

     Here, viewing the evidence in the light most favorable to the non-

moving plaintiffs, we find that the parties have adduced sufficient

evidence for a reasonable jury to conclude that Met-Ed’s conduct in

transferring electric service to Fannie Mae based on Fannie Mae’s

unilateral request, and then later terminating electric service to the

property at Fannie Mae’s unilateral request, all without any notification

to or consent by the plaintiff property owners—other than an

inconspicuous and largely inscrutable notation on a single bill—may

constitute an actionable breach of a contractual duty. Met-Ed does not

contest any other elements of the plaintiffs’ contract claim.

     Accordingly, we will deny summary judgment in favor of Met-Ed

and FirstEnergy on these grounds.

     D.    Fannie Mae’s Motion for Summary Judgment

     In Count VI and IX of the complaint, the plaintiffs seek to hold



                                  - 32 -
Fannie Mae liable for negligence. Fannie Mae has moved for summary

judgment with respect to the plaintiffs’ negligence claim against it. First,

Fannie Mae contends that the plaintiff has failed to adduce evidence that

Fannie Mae owed any duty to the Pagers. Next, Fannie Mae contends

that the plaintiffs have failed to adduce sufficient evidence of proximate

causation. Finally, Fannie Mae contends that any damages award should

be limited to amounts stated on the face of materials produced by the

plaintiffs in discovery.

         1. Duty Owed by Fannie Mae

      Fannie Mae contends that the plaintiffs have failed to demonstrate

that Fannie Mae owed any duty under the circumstances of this case.

     “The existence of a duty is a question of law for the court to decide.”

Morrison v. Wells Fargo Bank, N.A., 711 F. Supp. 2d 369, 383 (M.D. Pa.

2010) (quoting R.W. v. Manzek, 888 A.2d 740, 746 (Pa. 2005)).

         The determination of whether a duty exists in a
         particular case involves the weighing of several discrete
         factors which include: (1) the relationship between the
         parties; (2) the social utility of the actor’s conduct; (3)
         the nature of the risk imposed and foreseeability of the
         harm incurred; (4) the consequences of imposing a duty
         upon the actor; and (5) the overall public interest in the
         proposed solution.

Althaus ex rel. Althaus v. Cohen, 756 A.2d 1166, 1169 (Pa. 2000); see also


                                   - 33 -
Morrison, 711 F. Supp. 2d at 383 (quoting Althaus).

     Fannie Mae argues that no special relationship existed between it

and the Pagers. Indeed, prior to November 2014, Fannie Mae was a

stranger to the Pagers and their vacation home. It did not hold or service

the mortgage to their home in Birchwood Lakes, but rather it held the

mortgage for an unrelated property in an entirely different subdivision

that at one time was known by the same street address. But once Fannie

Mae intervened and directed Met-Ed to transfer electric service to its own

account, terminating electric service to the Pagers’ account, a

relationship of some sort was created, even if an unwitting one. This

relationship might be compared to that of a trespasser on land, who is

subject to liability to the possessor of the land for physical harm to the

land or to the possessor’s things. See Restatement (2d) of Torts § 162; see

also Kowalski v. TOA PA V, L.P., 206 A.3d 1148, 1163 & n.9 (Pa. Super.

Ct. 2019) (citing Restatement (2d) of Torts § 162). But we need not go so

far as that to find a cognizable relationship. As Fannie Mae has conceded,

even “complete strangers owe each other a duty of care to not place one

another at risk of harm.” I.R. ex rel. Robinson v. Peirce, No. 3:10-CV-398,

2012 WL 3960904, at *4 (M.D. Pa. Sept. 10, 2012).



                                  - 34 -
         Duty, in any given situation, is predicated on the
         relationship existing between the parties at the relevant
         time . . . . Where, as here, the parties are strangers to
         each other, such a relationship may be inferred from the
         general duty imposed on all persons not to place others
         at risk of harm through their actions. The scope of this
         duty, however, is limited to those risks that are
         reasonably foreseeable by the actor in the circumstances
         of the case.

Zanine v. Gallagher, 497 A.2d 1332, 1334 (Pa. Super. Ct. 1985) (citations

omitted) (ellipses in original).

      We find an earlier decision by this Court under remarkably similar

circumstances to be instructive. In Morrison v. Wells Fargo Bank, N.A.,

711 F. Supp. 2d 369 (M.D. Pa. 2010), the plaintiff, named James Elder

Morrison, was fee simple owner of a parcel of land in Tyrone Township,

Perry County, Pennsylvania. There was also another resident of Tyrone

Township named James Eugene Morrison. This James Eugene Morrison

(signing as “James E. Morrison”) and his wife entered into a mortgage

with Provident Bank, which purported to lien the property of James

Elder Morrison. The mortgage was signed without James Elder

Morrison’s knowledge or consent. It was subsequently assigned to Wells

Fargo. After a period of years, Wells Fargo filed a foreclosure action

against James Eugene Morrison, his wife, and the property of James



                                   - 35 -
Elder Morrison. James Elder Morrison advised Wells Fargo that there

were two individuals named “James E. Morrison” who lived or owned

property in Tyrone Township and that the James E. Morrison (James

Eugene Morrison) who signed the mortgage did not own the property

listed in the mortgage. Wells Fargo refused to file a release of mortgage.

Id. at 374.

     In Morrison, Wells Fargo moved for summary judgment on the

ground that it owed no duty to the plaintiff property owner because it had

not been involved in the loan origination or in the filing of the mortgage.

But the Court noted that the Morrison plaintiff’s claims arose not from

the loan origination or the original drafting and filing of the mortgage,

but from Wells Fargo’s failure to release the mortgage after being

informed of the error. In Morrison, after weighing the factors relevant to

determining the existence of a duty, the Court found that Wells Fargo

owed the property owner a duty to investigate and correct the error. Id.

at 383.

     Here, after considering the evidence adduced by the parties and the

Althaus factors, we find that Fannie Mae owed the Pagers a duty not to

place them at risk of harm through Fannie Mae’s actions. Specifically, we



                                  - 36 -
find that, the actions of Fannie Mae placed the Pagers at risk of harm to

their property, and that this risk of property damage was reasonably

foreseeable under the circumstances. We find that Fannie Mae owed the

Pagers a duty to investigate and correct their erroneous commandeering

of electric service to the Pagers’ vacation property.

     Whether Fannie Mae’s conduct in investigating and correcting the

error breached that duty is a matter for the jury to determine. We note

that the evidence adduced by the parties indicates that Fannie Mae was

advised by its agents of the address discrepancy before it initiated the

electric service transfer, and that its agents or employees had expressed

concern that the address be updated in Fannie Mae’s systems so work

could be completed before a “freeze out” occurred. We further note that it

was well aware that the foreclosed property was located in the Wild Acres

subdivision, and that it had received multiple bills identifying the

property served by Met-Ed as one located in Birchwood Lakes. Prior to

requesting that electric service be terminated, Fannie Mae had been

advised by its agents that the street address had been updated to 131

Fall Court, and that its agents had experienced some confusion or

difficulty in identifying the correct property due to the address



                                   - 37 -
discrepancy. These and other facts of record, viewed in the light most

favorable to the non-moving plaintiffs, are sufficient for a reasonable jury

to conclude that Fannie Mae breached its duty to investigate and correct

their erroneous commandeering of electric service to the Pagers’ vacation

property.

     Accordingly, we will deny summary judgment in favor of Fannie

Mae on these grounds.

        2. Proximate Cause

     Fannie Mae contends that the plaintiffs cannot prove that its acts

or failure to act proximately caused the claimed damage to the plaintiffs’

property. Fannie Mae appears to argue that the actions of Met-Ed

(shutting off electric service and failing to restore the Pagers’ account

upon termination of Fannie Mae’s account) and the plaintiffs themselves

(not noticing or responding to the final bill they received in November

2014) constitute supervening causes, absolving it of any liability.

     Proximate cause “may be established by evidence that the

defendant’s negligent act or failure to act was a substantial factor in

bringing about the plaintiff’s harm.” Hamil v. Bashline, 392 A.2d 1280,

1284 (1978). “Because the issue of proximate cause is inherently fact-



                                   - 38 -
based, causation is generally a question of fact for the jury.” Vaskas v.

Kenworth Truck Co., Civil Action No. 3:10-CV-1024, 2013 WL 101612, at

*12 (M.D. Pa. Jan. 8, 2013) (citing Summers v. Certainteed Corp., 997

A.2d 1152, 1164 (Pa. 2010)). “However, ‘where it is clear that reasonable

minds could not differ on the issue,’ the issue of causation may be

removed from the trier of fact’s consideration.” Id. (quoting Summers, 997

A.2d at 1163, and Hamil, 392 A.2d at 1285); see also Benevento v. Life

USA Holding, Inc., 61 F. Supp. 2d 407, 423 (E.D. Pa. 1999) (“[T]he

existence of negligence and of contributory or comparative negligence is

usually a question to be submitted to the jury upon proper instructions

and the trial court should not remove the issue unless the facts leave no

room for doubt.”).

     Here, considering the evidence adduced by the parties on summary

judgment and viewing it in the light most favorable to the non-moving

plaintiffs, we are unable to conclude that no reasonable jury could find

that Fannie Mae’s conduct was not a substantial factor in bringing about

the plaintiffs’ harm.

     Accordingly, we will deny summary judgment in favor of Fannie

Mae on these grounds.



                                  - 39 -
         3. Limitation of Damages

     Fannie Mae contends that any damages award should be limited to

amounts stated on the face of materials produced by the plaintiffs in

discovery. Attached to its motion is documentation produced by the

plaintiff in discovery reflecting a total of $58,747.49 in repair costs—

substantially less than the “close to $100,000” in damages estimated by

the plaintiffs at deposition.7 In a sur-reply to Fannie Mae’s motion for

summary judgment, the plaintiffs proffered additional documentation of

expenses they had incurred. 8 Fannie Mae has responded to that

disclosure   with   a   letter   objection   noting   that   this   additional



     7  We note that Fannie Mae has also proffered its own expert report
in which the total amount of repair costs is estimated at $8,121.24 in
replacement cost value, or $7,439.95 in actual cash value. Both Fannie
Mae’s brief and its expert report take issue with the lack of detail in the
plaintiff’s documentation (particularly a $54,764 invoice), but neither
provides any basis for us to rule at this juncture that the plaintiffs’
evidence cannot be presented in a form that would be admissible at trial.
See generally Fed. R. Civ. P. 56(c)(2). Moreover, in considering Fannie
Mae’s motion, we are constrained to view the evidence in the light most
favorable to the non-moving plaintiffs, and thus we disregard the expert’s
much lower estimate for the purpose of evaluating Fannie Mae’s motion
for summary judgment.
      8 It is not clear from the documentation itself whether it is evidence

of additional expenses incurred by the plaintiffs beyond the $58,747.49
already documented, or if some or all of it is merely supplemental to the
previously documented expenses. We are unable to identify any tally of
these expenses, if there is one among the motion papers before us.

                                    - 40 -
documentation was not produced in discovery, which was now closed, and

requesting that these additional materials be struck from the record. We

subsequently held a telephone discovery conference, at which we heard

from both the Pagers and Fannie Mae, and we advised the parties that

we would consider the various letters and exhibits they had docketed on

the matter and address them in this memorandum.

     We note that Fannie Mae’s letter raised a discovery dispute and

expressly requested that we strike the additional materials. We have

encouraged the informal disposition of discovery disputes, so we will not

require Fannie Mae to file a formal Rule 37(c)(1) motion to strike these

materials.

     This rule provides that:

        If a party fails to provide information or identify a
        witness as required by Rule 26(a) or (e), the party is not
        allowed to use that information or witness to supply
        evidence on a motion, at a hearing, or at a trial, unless
        the failure was substantially justified or is harmless. In
        addition to or instead of this sanction, the court, on
        motion and after giving an opportunity to be heard:

                   (A) may order payment of the reasonable
             expenses, including attorney’s fees, caused by the
             failure;

                   (B) may inform the jury of the party’s failure;
             and


                                   - 41 -
                 (C) may impose other appropriate sanctions,
           including any of the orders listed in Rule
           37(b)(2)(A)(i)–(vi).

Fed. R. Civ. P. 37(c)(1). Rule 26(a) pertains to initial disclosures,

including a computation of damages and any supporting documentation,

and Rule 26(e) pertains to the timely supplementation of initial

disclosures and responses to Rule 33 interrogatories and Rule 34 requests

for production. Fed. R. Civ. P. 26(a), (e). If the non-moving party’s failure

to disclose is not substantially justified or harmless, in determining the

appropriate sanction, we must consider:

        (1) the prejudice or surprise in fact of the party against
        whom the excluded evidence would have been admitted;
        (2) the ability of that party to cure the prejudice; (3) the
        extent to which allowing the evidence would disrupt the
        orderly and efficient trial of the case or other cases in
        the court; and (4) bad faith or willfulness in failing to
        comply with a court order or discovery obligation.

Solotar v. Northland Hearing Ctrs., Inc., Civil Action No. 17-1919, 2017

WL 6520538, at *3 (E.D. Pa. Dec. 20, 2017) (citing Meyers v. Pennypack

Woods Home Ownership Ass’n, 559 F.2d 894, 904–05 (3d Cir. 1977)); see

also Tolerico v. Home Depot, 205 F.R.D. 169, 175–78 (M.D. Pa. 2002)

(noting that trial courts throughout the Third Circuit apply the

Pennypack factors when considering whether to exclude evidence as a



                                   - 42 -
sanction under Rule 37(c)(1)). “[T]he exclusion of critical evidence is an

‘extreme’ sanction, not normally to be imposed absent a showing of willful

deception or ‘flagrant disregard’ of a court order by the proponent of the

evidence.” Pennypack, 559 F.2d at 905.

     In their sur-reply, which was filed without leave of Court, the

Pagers argue that their late disclosure of these materials is both

substantially justified and harmless. Their representations on this point,

however, are extremely vague, referencing documents that were not

previously in their possession, and thus needed to be “recreated and

obtained from other parties.” The sur-reply does not explain why this was

not, or could not be, accomplished prior to the close of discovery. The sur-

reply also notes that the plaintiffs had previously disclosed during

discovery that their damages approached $100,000 but they did not have

all documentation in their possession, and that it might take some time

to obtain or recreate supporting documentation. In subsequent

correspondence, William Pager has noted that other aspects of the

discovery process were permitted to continue long past the formal

discovery deadline in this case, and he has requested that the plaintiffs

be granted leave by the Court to supplement discovery on the issue of



                                   - 43 -
damages.

      We find the plaintiffs’ arguments that their late disclosure of this

information was substantially justified to be wholly unpersuasive. But

the disclosure of this additional information on damages does not come

on the eve of trial. Indeed, there is no trial date yet scheduled in this case.

Meanwhile, Fannie Mae has articulated no actual prejudice that it will

suffer as a result of the late disclosure of this information. Under the

circumstances, we find the plaintiffs’ late disclosure of the proffered

evidence was harmless, particularly because any unarticulated prejudice

may be readily remedied by reopening discovery for a brief period to

permit the plaintiffs to fully and finally supplement their disclosures and

discovery responses with respect to the issue of damages, and to permit

the defendants, if they wish, to reopen the depositions of William and

Jenna Pager for the limited purpose of examining them on the issue of

damages. See CCR/AG Showcase Phase I Owner, L.L.C. v. United Artists

Theatre Circuit, Inc., No. 2:08-cv-00984-RCJ-GWF, 2010 WL 1947016, at

*8 (D. Nev. May 13, 2010) (noting that courts are more likely to exclude

damages evidence when it is first disclosed shortly before trial and

substantially after discovery has been closed, but that courts have



                                    - 44 -
declined to impose the exclusion sanction where there was sufficient time

to complete necessary additional discovery before trial).

     Moreover, we find that there is a genuine dispute of material fact

with respect to the total amount of damages suffered by the plaintiffs,

making summary judgment on this point inappropriate.

     Accordingly, we will deny Fannie Mae’s request that additional,

late-disclosed evidence of damages be struck, and we will deny summary

judgment in favor of Fannie Mae on these grounds.

     E. The Plaintiffs’ Motions for Summary Judgment

     The plaintiffs have likewise moved for summary judgment against

Met-Ed, FirstEnergy, and Fannie Mae.

     Based on the foregoing discussion, but viewing the record in the

light most favorable to Met-Ed, FirstEnergy, and Fannie Mae, the non-

moving parties, we find that there are genuine disputes of material fact

with respect to whether these defendants breached their respective

duties of care, as well as whether and to what extent their conduct

proximately caused the property damage suffered by the plaintiffs.

     Accordingly, we will deny the plaintiffs’ motions for summary

judgment against Met-Ed, FirstEnergy, and Fannie Mae.



                                  - 45 -
IV.   CONCLUSION

      For the foregoing reasons, Allstate’s motion for summary judgment

(Doc. 78) will be granted, and all other motions for summary judgment

(Doc. 79; Doc. 82; Doc. 140; Doc. 142; Doc. 145) will be denied. Discovery

will be reopened for a period of ninety days for the limited purpose of

supplementing the plaintiffs’ disclosures and discovery responses on the

issue of damages (to be completed within thirty days) and reopening the

depositions of William and Jenna Pager (to be completed within ninety

days). The Clerk will be directed to set this case down for trial on all

remaining counts of the complaint.

      An appropriate order follows.




Dated: September 27, 2019                  s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
                                           United States Magistrate Judge




                                  - 46 -
